Citation Nr: 1506618	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an effective date earlier than December 18, 2009, for the assignment of a 30 percent rating for pseudofolliculitis barbae.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for pes planus.

[The increased rating issues for left iliopsoas muscle strain (hip disability), residuals of an injury to the third right knuckle, residuals of a pelvic muscle strain, hypertension, higher frequency hearing loss, left, as well as whether new and material evidence has been received to reopen the claim for service connection for a back disability and, service connection for a back disability, tinnitus and sleep apnea will be the subject of a separate Board decision.]

REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1987.  He also served with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, September 2009, November 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  This matter was previously before the Board in January 2009 at which time the issues on appeal were remanded for further due process and/or evidentiary development.  The Veteran testified as to the issues listed on the title page of this decision before the undersigned Veterans Law Judge at a Board video conference hearing in September 2013.  A transcript from this hearing is of record.  See 38 U.S.C.A. § 7107(c).  

The issues of entitlement to service connection for a right knee disorder and pes planus are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is related to his service-connected hypertension.

2.  The Veteran has migraine headaches that are related to service.

3.  The Veteran is not shown by the evidence to have right carpal tunnel syndrome.

4.  The Veteran filed a claim for an increased rating for pseudofolliculitis barbae on March 12, 2007.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to or the result of the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Migraine headaches were incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).

3.  Right carpal tunnel syndrome was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for an effective date of March 12, 2007, but no earlier, for an award of a 30 percent evaluation for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Regarding the pending claims being decided below, the Board is granting the claims of entitlement to service connection for erectile dysfunction and migraine headaches as well as an earlier effective date for the assignment of a 30 percent rating for pseudofolliculitis barbae.  Thus, there is no duty to explain VA's compliance with the provisions of the VCAA with respect to these claims.  

As for the claim of entitlement to service connection for right carpal tunnel syndrome, the duty to notify was satisfied by an August 2007 letter, sent prior to the October 2007 rating decision which is appealed herein, which explained how VA could assist the Veteran with obtaining evidence in support of his claim for service connection.  A subsequent development letter was sent to the Veteran in June 2009.

Both the August 2007 and June 2009 letters explained how VA establishes ratings and effective dates for service connected disabilities.  The issue was most recently addressed in a July 2013 supplemental statement of the case.

The Board further finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service treatment records, VA treatment records dated from 2006 to 2013, identified private treatment records, and the Veteran's September 2013 hearing testimony. 

Although a VA examination was not scheduled with respect to the issue of entitlement to service connection for right carpal tunnel syndrome, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be discussed, the Veteran is found to have failed to meet these low threshold requirements.  Accordingly, an examination is not required. 

The Board thus finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim of entitlement to service connection for right carpal tunnel syndrome.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

A.  Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Thus, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran's claim for service connection for the present disabilities was filed in January 2007, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  See 38 C.F.R. § 3.310.  With that said, under the facts of this case, the regulatory change does not impact the outcome of the issues being decided in this appeal.

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Erectile Dysfunction

The record is clear in showing that the Veteran has a diagnosis of erectile dysfunction.  He is also service-connected for hypertension for which he has been taking medication for many years.  The Veteran and his representative testified at the Board hearing in September 2013 that the basis of this service connection claim is that the erectile dysfunction is related to the Veteran's blood pressure medications.  In November 2013, the RO received additional evidence including a September 2013 record from a VA staff physician who reported that he is treating the Veteran for erectile dysfunction and that the disorder is a result of his hypertension and medications used to treat his hypertension.  

In light of the favorable opinion above and the lack of a contrary medical opinion, the Board finds that service connection is warranted for erectile dysfunction on a secondary basis.  38 C.F.R. § 3.310.

C.  Migraine Headaches

The Veteran's service treatment records show that he was seen in April 1986 for fluctuating blood pressure at which time he complained of nocturnal and early morning headaches.  Within one year of his May 1987 service discharge, in December 1987, he underwent a VA examination for headaches and complained of left-sided headaches beginning early in the morning.  He said they occur three to four times a week and that "store medication" provides some relief.  He described the headaches as strong and throbbing which at times makes him sick to his stomach.  He was diagnosed as having migraine syndrome.  Subsequent VA treatment records reflect diagnoses of migraine headaches.

In November 2010, the RO received a February 2009 statement from a physician who stated that after reviewing the Veteran's service medical records it was his opinion that the Veteran's current migraine headaches were more likely than not related to his 1986 vascular headaches he was treated for in active duty.  

In light of the favorable opinion above, the Board finds that the weight of evidence supports the claim for service connection for migraine headaches.  38 C.F.R. § 3.303(d).

D.  Right Carpal Tunnel Syndrome

The Veteran testified before a Decision Review Officer in January 2007 that he was having problems at work which was possible carpal tunnel syndrome.  He described his problems as wrist discomfort and arthritic-like pain as well as swelling at times.  He said he was given a wrist support and ergonomic keyboard which haven't helped.  He also testified to experiencing slight tingling along the wrist line.  In September 2013, he testified at a Board hearing that his job requires constant computer typing which he believes has affected his entire right hand.  He went on to testify that he was diagnosed as having carpal tunnel syndrome and believes that this disability is secondary to his service-connected right knuckle disability, although he said no physician has offered an opinion on this.  

The Veteran's service treatment records do not show complaints or treatment related to carpal tunnel syndrome.  They do show that he complained of an injury to his right wrist in July 1986 while playing football.  He was seen for complaints of swelling and pain in his right wrist and was diagnosed as having tenosynovitis, right wrist.  He was prescribed Tolectin, a wrist brace and decreased activity.  He had a normal clinical evaluation of his upper extremities at his separation examination in May 1987.  His United States Army Reserve records do not show any complaints or treatment related to his wrists and/or carpal tunnel syndrome.  A VA treatment record in October 2006 reflects the Veteran's report that he had been told he has carpal tunnel syndrome in his left wrist.  It also reflects his report that he experienced pain and tingling after venipuncture was performed in September 2006.  It does not contain a diagnosis of carpal tunnel syndrome in either wrist.

As the Veteran is not shown by the evidence of record to have the claimed disability of right carpal tunnel syndrome, the claim must be denied as an essential element for establishing service connection, i.e., the existence of a present disability, has not been met.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  It follows that consideration of this claim under any alternative ground of entitlement such as a nexus basis or as secondary to a service-connected disability is not warranted.  38 C.F.R. §§ 3.303, 3.310. 

As to the Veteran's statements that he has a right upper extremity disability claimed as carpal tunnel syndrome, he is competent to testify to symptoms of right wrist discomfort, pain, swelling and tingling, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the lack of a right upper extremity diagnosis by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute a disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Moreover, even assuming arguendo that the Veteran's September 2013 Board hearing testimony that he had been told by a medical professional that he has right carpal tunnel syndrome is credible (despite no evidence of the disability in his medical records on file), he also testified that he had never been told by a medical professional that such disability is related to his service-connected right knuckle disability.  As noted, another essential element for establishing service connection is some relationship between the present disability and the disease or injury incurred or aggravated during service, or, a service-connected disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Wallin v. West, 11 Vet. App. 509, 512 (1998).   

As the preponderance of the evidence is against the claim for service connection for a disability claimed as right carpal tunnel syndrome, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009) (because the benefit of the doubt doctrine applies only when the evidence is approximately balanced, it has no application where the Board determines that the preponderance of the evidence weighs against the claim).

III.  Effective Date Earlier than December 18, 2009, for a 30 Percent Rating for Pseudofolliculitis Barbae

The Veteran asserts that the effective date for his 30 percent rating for pseudofolliculitis barbae should date back to April 2003 when he initially filed a claim for service connection for such disability.

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law provides an exception to this general rule holding that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if VA receives a claim within one year after that date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer to the date an "application" is received."  'Application' is not defined in the statute.  However, in regulations, 'claim' and 'application' are considered equivalent and are defined broadly to include 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 3.1(p) (1991)). 

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Id. 

In this case, the Veteran filed a claim for service connection for pseudofolliculitis barbae in April 2003 which the RO initially denied in March 2004, but subsequently granted in November 2004, assigning the Veteran a 0 percent rating effective in December 2003.  Although the Veteran filed a notice of disagreement in May 2004 with the initial denial of service connection for pseudofolliculitis barbae in March 2004, he did not appeal the rating or assigned effective date of the grant, which he was informed of in November 2004.  He also did not submit new and material evidence within the one year appeal period.  Thus, the decision assigning a noncompensable rating became final. 

The earliest evidence following the November 2004 rating decision of the Veteran's intent to file a claim for an increased rating for his pseudofolliculitis barbae is a claim form (VA 21-4138) received by the RO on March 12, 2007.  The Veteran requested on this form that consideration be given to an increase in his service connected pseudofolliculitis barbae which he said had gotten progressively worse.  

Unfortunately, the RO did not address this issue in its October 2007 rating decision (although the issue was included in an October 2007 supplemental statement of the case), nor was it discussed in a January 2009 Board remand. 

Per the record, on December 18, 2009, the Veteran made a telephone inquiry to the RO regarding the issue of an increased rating for pseudofolliculitis barbae.  A deferred rating decision in January 2010 shows that the RO determined this date of inquiry to be the date of a claim for an increased rating.  The RO thereafter increased the rating for pseudofolliculitis barbae to 10 percent in August 2010, effective on December 18, 2009, and later increased the rating to 30 percent in November 2010, also effective December 18, 2009.  

In light of the facts above, the Board finds that the proper effective date for the date of the Veteran's increased rating claim for pseudofolliculitis barbae is the claim received on March 12, 2007, not the December 18, 2009, telephone inquiry.  

Having determined that March 12, 2007, is the earliest date in which the Veteran filed a claim for an increased rating for pseudofolliculitis following the November 2004 final denial, the Board must now look to see when it was factually ascertainable that this disability met the criteria for a 30 percent rating.

In terms of pertinent rating criteria, pseudofolliculitis barbae is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an unlisted condition is encountered, it is rated under a closely related disease or injury.  38 C.F.R. § 4.20.  Diagnostic Codes (DC's) potentially applicable to the current claim are Codes pertaining to skin and scar disabilities.

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008. 73 Fed. Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

The rating criteria which became effective August 30, 2002, provide that under 38 C.F.R. § 4.118, DC 7813, dermatophytosis, including tinea barbae of the beard area, is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability. 

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with less than 5 percent of the entire body affected, and; no more than topical therapy required during the past 12-month period, a 0 percent rating is warranted.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  Finally, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted. 

38 C.F.R. § 4.118 , DC 7800, disfigurement of the head, face or neck, considers at Note (1), among other factors, eight (8) characteristics of disfigurement which are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.

Under 38 C.F.R. § 4.118 , DC 7800 disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted. 

38 C.F.R. § 4.118 , DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.). 

38 C.F.R. § 4.118 , DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater. 

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (setting for the principles of combining ratings). 

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating. DC 7805 provides that other scars are rated on limitation of function of an affected part. 

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar. 

It is evident from the record that the RO assigned the Veteran a 30 percent rating in November 2010 based on findings from a March 2010 VA examination which showed, among other findings, that the percent of exposed area (head, face, neck, hands) affected by the Veteran's pseudofolliculitis barbae was between 20% and 40%.  More specifically, findings revealed closely shaven, moderate pigmentation to the neck, chin and cheeks with scattered fine pustules affecting approximately 30% of the neck, entire chin and lower portion of both cheeks which were mildly tender to touch.  There was no evidence of scarring or disfigurement and acne and chloracne was not at issue.  

In light of the November 2010 VA examination findings above which support the criteria for a 30 percent rating and the Veteran's March 2007 assertion that his pseudofolliculitis barbae had progressively worsened, and, by resolving all reasonable doubt in his favor, the Board finds that the Veteran's 30 percent rating dates back to his March 2007 claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.102, 3.400.

The Board must now look to see if there is any evidence on file showing that it is factually ascertainable during year the preceding the March 2007 claim that the Veteran's service-connected pseudofolliculitis barbae met the criteria for a 30 percent rating.  In this regard, there are no treatment records documenting the severity of this disability for the period in question nor other evidence of increase in severity.  Rather, there is a September 2007 VA examination report wherein the Veteran denied treatment for skin diseases in the previous 12 months, thus covering the period from September 2006 to September 2007.  Findings in September 2007 showed a normal skin examination with the skin free of inflammation or infection.  The examiner reported that less than 5% of exposed area was affected and 0% of exposed body area was affected.  He diagnosed the Veteran as having pseudofolliculitis barbae, mild, stable at present.  The evidence simply does not support the criteria for a 30 percent rating at any point during the year preceding the Veteran's March 2007 claim.

Based on the foregoing, the preponderance of the evidence favors an effective date of March 12, 2007, but no earlier, for the assignment of a 30 percent rating for the Veteran's service-connected pseudofolliculitis barbae.  To the extent that the appellant seeks to revisit the prior final decision, such would constitute a freestanding claim for an earlier effective date.  To that limited extent, the appeal is dismissed. 


ORDER

Service connection for erectile dysfunction is granted.

Service connection for migraine headaches is granted.

Service connection for right carpal tunnel syndrome is denied.

An earlier effective date of March 12, 2007, but no earlier, for a 30 percent rating for the Veteran's service-connected pseudofolliculitis barbae is granted.  Otherwise, the appeal is dismissed as a freestanding claim.


REMAND

Pes Planus

Regarding the claim for service connection for pes planus, the RO, in July 2013, issued a statement of the case on the issue.  However, later in July 2013, the agency or original jurisdiction (AOJ) received additional evidence that was not accompanied by a written waiver of AOJ review in the first instance.  38 C.F.R. § 20.1304(c).  This evidence consists of Disabilities Benefits Questionnaire (VA Form 21-0960M-5) dated in July 2013 which pertains to flat feet.  Accordingly, a remand is in order so that the AOJ can review this pertinent evidence in the first instance and conduct any additional development deemed appropriate, to include affording the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d).

Right Knee Disability

When the Veteran filed a claim for service connection for a right knee condition in March 2007, he claimed that it was secondary to his back condition.  Thus, as the issue of entitlement to service connection for a back disability is currently pending and being remanded in a separate Board decision and could significantly impact the outcome of the service connection claim for a right knee disability, this latter issue must be deferred pending resolution of the claim for service connection for a back disability.  

Accordingly, the case is REMANDED for the following action:

After reviewing all newly obtained evidence and completing any additional development deemed necessary, readjudicate the claims on appeal.  The claim of entitlement to service connection for a right knee disorder should be readjudicated after the claim of entitlement to service connection for a back disability has been decided.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a supplemental statement of the case that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


